 Case 1:18-cr-00083-TSE Document 316 Filed 03/01/19 Page 1 of 4 PageID# 6977




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


                                                  )
 UNITED STATES OF AMERICA                         )
                                                  )        Criminal No. 1:18-cr-00083-TSE
                      v.                          )
                                                  )        Judge T. S. Ellis, III
 PAUL J. MANAFORT, JR.,                           )
                                                  )        Sentencing: March 7, 2019, 3:30 p.m.
                           Defendant.             )
                                                  )


              PAUL J. MANAFORT, JR.’S STATUS REPORT TO THE COURT

          Paul J. Manafort, Jr., by and through counsel, hereby files this Status Report with respect

to the defendant’s upcoming sentencing hearing scheduled for March 7, 2019. The Special

Counsel’s Office has asked this Court to consider, for purposes of sentencing, certain findings

made by the district court in the related District of Columbia case concerning Mr. Manafort’s

allegedly false statements during his cooperation. (Doc. 314).

          On February 26, 2019, the Special Counsel submitted a sealed supplemental memorandum

with respect to the DC court’s February 13, 2016 ruling which contained material that the

defendant contends is covered by Brady v. Maryland, 373 U.S. 83 (1983). The Brady material is

exculpatory with respect to an argument made by the Special Counsel and accepted by the D.C.

court in its finding that Mr. Manafort lied to the Special Counsel. The Special Counsel has filed a

redacted version of that supplemental memorandum on the docket. At this point, Mr. Manafort

does not know what impact, if any, the Special Counsel’s filing will have on the February 13, 2019

ruling.



                                                   1
    Case 1:18-cr-00083-TSE Document 316 Filed 03/01/19 Page 2 of 4 PageID# 6978




         In connection with the sentencing in this case, the Special Counsel asks that the DC court’s

findings be considered with respect to whether Mr. Manafort is entitled to a reduction under the

U.S. Sentencing Guidelines (“Guidelines”) for acceptance of responsibility pursuant to Section

3E1.1. Id. at 19-20. The prosecution further seeks to have this Court consider the DC court’s

findings pursuant to the statutory sentencing factors set forth in Title 18, United States Code,

Section 3553(a). Id. at 24. If the Court decides to consider the DC court’s findings for purposes

of imposing sentence, which it is clearly entitled to do, the defendant respectfully requests that the

Court be provided with and review the parties’ submissions, the hearing transcripts, the transcript

of the DC court’s ruling and all the related materials in unredacted form before reaching a

conclusion. This review should include the issue raised by sealed pleading filed by the Special

Counsel this week.

          As the defendant noted prior to the Special Counsel’s submission of its sentencing

memorandum (see Doc. 313), the filings and exhibits that were redacted from the public versions

of those documents are important and material to this Court’s independent consideration of the

relevant sentencing issues noted above. This Court is not bound by a determination made in the

District of Columbia, despite the implicit suggestion in the Special Counsel’s sentencing

memorandum that this is a “done deal.”                  (Doc. 314 at 20) (“Judge Jackson found by a

preponderance of the evidence that Manafort intentionally lied to the government as to three

subject areas, and had not with respect to two others.”)1


1
  The Special Counsel’s Office also avers in its sentencing memorandum that “the defendant has now conceded that
he breached his plea agreement in the District of Columbia,” but this is not accurate. Id. The defendant only conceded
that the government made its determination of a breach in good faith—not attacking the intent or motivation of the
prosecutors based on that minimal standard. The defense, however, has consistently maintained that Mr. Manafort
did not intentionally lie, and the Special Counsel’s Office previously acknowledged the defense position. (Doc. 312
at 3) (“At a hearing before the DC Court on January 25, 2019, Manafort conceded the government made its
determination that he breached the plea agreement in good faith; however, Manafort disputed that he intentionally lied
to the government.”)


                                                          2
Case 1:18-cr-00083-TSE Document 316 Filed 03/01/19 Page 3 of 4 PageID# 6979




Dated: March 1, 2019              Respectfully submitted,

                                  s/ Kevin M. Downing
                                  Kevin M. Downing (pro hac vice)
                                  Law Office of Kevin M. Downing
                                  601 New Jersey Avenue NW
                                  Suite 620
                                  Washington, DC 20001
                                  (202) 754-1992
                                  kevindowning@kdowninglaw.com

                                  s/ Thomas E. Zehnle
                                  Thomas E. Zehnle (VSB No. 27755)
                                  Law Office of Thomas E. Zehnle
                                  601 New Jersey Avenue NW
                                  Suite 620
                                  Washington, DC 20001
                                  (202) 368-4668
                                  tezehnle@gmail.com

                                  s/ Richard W. Westling
                                  Richard W. Westling (pro hac vice)
                                  Epstein Becker & Green, P.C.
                                  1227 25th Street, N.W.
                                  Washington, DC 20037
                                  (202) 861-1868
                                  rwestling@ebglaw.com

                                  s/ Jay R. Nanavati
                                  Jay R. Nanavati (VSB No. 44391)
                                  Brian P. Ketcham (pro hac vice)
                                  Kostelanetz & Fink LLP
                                  601 New Jersey Avenue NW
                                  Suite 620
                                  Washington, DC 20001
                                  (202) 875-8000
                                  jnanavati@kflaw.com

                                  Counsel for Defendant Paul J. Manafort, Jr.




                                     3
 Case 1:18-cr-00083-TSE Document 316 Filed 03/01/19 Page 4 of 4 PageID# 6980




                                CERTIFICATE OF SERVICE

        I hereby certify that on the 1st day of March 2019, I will electronically file the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

Andrew A. Weissman
Greg D. Andres
Uzo Asonye

U.S. Department of Justice
Special Counsel’s Office
950 Pennsylvania Avenue NW
Washington, DC 20530
Telephone: (202) 616-0800
Email: AAW@usdoj.gov
       GDA@usdoj.gov
       Uzo.Asonye@usdoj.gov


                                              s/ Jay R. Nanavati
                                              Jay R. Nanavati (VSB No. 44391)
                                              Kostelanetz & Fink LLP
                                              601 New Jersey Avenue NW
                                              Suite 620
                                              Washington, DC 20001
                                              (202) 875-8000
                                              jnanavati@kflaw.com

                                              Counsel for Defendant Paul J. Manafort, Jr.




                                                 4
